                Case 1:17-cv-07590-VSB-DCF Document 53 Filed 02/14/19 Page 1 of 2



                                        WC
                                         LAW OFFICES OF
                                         WILLIAM CAFARO
      William Cafaro, Esq.                      108 West 39th Street, Suite 602                Louis M. Leon, Esq.
      ADMITTED IN NY, CA, MD & TX                New York, New York 10018                                Associate
      Email: bcafaro@cafaroesq.com                Telephone: 212.583.7400                           ADMITTED IN NY
                                                   Facsimile: 212.583.7401               Email: lleon@cafaroesq.com
      Amit Kumar, Esq.                               www.cafaroesq.com
      Managing Attorney                                                                      Andrew S. Buzin, Esq.
      ADMITTED IN NY & NJ                                                                              Of Counsel
     Email: akumar@cafaroesq.com                                                        ADMITTED IN NY, FL & DC
_________________________________________________________________________________________
                                                               February 14, 2019
       Via ECF
       Hon. Vernon S. Broderick, U.S.D.J
       United States District Court
       Southern District of New York
       40 Foley Square, Courtroom 51B
       New York, NY 10007-1312
                                               Re:     Ovalles Acosta v. Prudent Management, LLC
                                                       Case No.: 17-cv-07590 (VSB)
       Your Honor:
                This office represents the Plaintiff in the above referenced FLSA and NYLL action. We
       write, jointly with the Defendants, in compliance with paragraph 11 of the Case Management Plan
       and Scheduling Order (D.E. 16) and to request an adjournment of the post discovery conference
       currently scheduled for February 28, 2019. On February 8, 2019, the Honorable Debra Freeman
       granted in part the Parties’ request to complete depositions in this action. (D.E. 52) Specifically,
       Judge Freeman ordered the parties to complete depositions by the end of this month and to
       complete any follow-up discovery on or before March 15, 2019. Id. To date the parties have
       complied with the Magistrate Judge’s directive concerning depositions in this Action.

                Regarding the post discovery conference currently schedule for February 28, 2019, the
        Parties respectfully request that this conference be adjourned until sometime in April. This will
        allow the parties to assess the discovery and fully comply with paragraph 11 of the Case
        Management Plan and Scheduling Order (D.E. 16). This is the Parties third request for an
        adjournment of this conference. The first two requests for an adjournment of this conference were
        granted by the Court.

                 We thank the Court for its courtesy in this regard.

                                                                   Respectfully submitted,
                                                                   LAW OFFICES OF WILLIAM CAFARO




                                                                             _________________
      Case 1:17-cv-07590-VSB-DCF Document 53 Filed 02/14/19 Page 2 of 2



                                         By Amit Kumar (AK 0822)
                                         Attorneys for Plaintiff
                                         108 West 39th Street, Suite 602
                                         New York, New York 10018
                                         (212) 583-7400
                                         AKumar@CafaoroEsq.Com
CC:
All Defense counsel (via ECF)
